
	

113 HR 2933 IH: Helping Military Children Succeed in Schools Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2933
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. Davis of
			 California (for herself and Mr. Bishop
			 of Georgia) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To require States and local educational agencies to
		  report on the achievement of military-connected students in annual report cards
		  under the Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the Helping
			 Military Children Succeed in Schools Act.
		2.Reporting on
			 military-connected students in annual report cardsSection
			 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(1)(C)) is amended—
			(1)by striking
			 and at the end of clause (vii);
			(2)by striking the
			 period at the end of clause (viii) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(ix)not later than the beginning of the
				2015–2016 school year, information on the number of military-connected students
				(students who are a dependent of a member of the Armed Forces, including
				reserve components thereof) in the State and how such military-dependent
				students achieved on the State academic assessments described in subsection
				(b)(2) compared to all students in the
				State.
					.
			
